ORDER
PREMISES CONSIDERED:
IT IS ORDERED that Syed A. Salat, be and he hereby is, disbarred from the practice of law in the State of Louisiana pursuant to Rule XIX and XX effective April 29, 1994 (date of interim suspension). In the event respondent’s conviction is reversed on appeal, the consent disbarment will be set aside and Disciplinary Counsel has the right to *549proceed against respondent based upon the alleged violations of the Rules of Professional Conduct set forth in these proceedings. In the event respondent’s conviction is affirmed on appeal, respondent’s payment of full restitution or efforts to make restitution mil be considered if respondent applies for reinstatement. All costs of this proceeding are assessed to respondent.
VICTORY, J., not on panel. /s/ Signature Associate Justice